Citation Nr: 0014844	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Determination of proper initial rating for the residuals 
of right knee arthroscopy, currently evaluated as 10 percent 
disabling.

4.  Determination of proper initial rating for shin splints 
of the right leg, currently evaluated as 0 percent disabling.

5.  Determination of proper initial rating for shin splints 
of the left leg, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Subsequently, the veteran's claims file 
was transferred to the RO in Chicago, Illinois, in April 
1998.  The veteran's verified period of active service is 
from June 1992 to January 1998.  

REMAND

The record indicates that for purposes of this claim, the 
veteran was afforded a VA examination in October 1997.  The 
report of that examination is of record.  However, in April 
1999, the veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim) in which he not only withdrew his request 
for a hearing before a member of the Board to be held at the 
RO, but in which he also requested that current medical 
evidence, specifically, a February 12, 1999, VA examination 
report be entered into evidence.  From a review of the 
record, however, the Board observes that there is no VA 
examination report dated in February 1999, and it does not 
appear to the Board that the RO attempted to obtain such 
record.  It is noted that where there are possible records in 
construction or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  As such records may 
impact the veteran's claims in this case, the RO should 
obtain all relevant VA records and associate them with the 
evidence of record. 

Further, as a preliminary matter, the Board finds that the 
veteran's claims for increased initial ratings are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  However, the 
Board finds that further development is necessary prior to 
final adjudication of these claims.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, in a March 1998 rating decision, the 
veteran was awarded service connection for the residuals of 
right knee arthroscopy and was assigned a 10 percent 
disability evaluation, by analogy, under Diagnostic Code 
5099-5014 effective January 1998.  In addition, he was 
awarded service connection for shin splints of the right leg 
and left leg and was assigned a 0 percent disability 
evaluation, by analogy, for each of these disabilities, under 
Diagnostic Code 5099-5014 effective January 1998.  At 
present, the veteran is seeking increased initial evaluations 
for these disabilities.

With respect to the evidence of record, the service medical 
records contain November 1996 notations showing a diagnosis 
of possible right peroneal sprain with bilateral compartment 
syndrome.  In addition, an October 1997 VA examination report 
notes the veteran complained of right knee pain upon 
prolonged sitting and after activities such as squatting or 
kneeling, and of occasional bilateral shin ache with running.  
He also reported taking Naprosyn as the occasion required.  
Upon examination, he was found to have lower extremities with 
minimal diffuse discomfort in the lower aspect of the 
pretibial areas bilaterally, and was diagnosed with bilateral 
mild shin splints and status post arthroscopic right knee 
surgery with intermittent aching.  However, the evidence also 
includes subsequently dated service medical notations showing 
that, in November 1997, he was positive for right knee 
laxity; his prior diagnosis of shin splints remained 
constant.

With respect to the applicable law, osteomalacia is evaluated 
under Diagnostic Code 5014, which is the rating criteria the 
RO applied, by analogy, to the veteran's residuals of right 
knee arthroscopy, shin splints of the right leg, and shin 
splints of the left leg.  However, the Board notes that the 
veteran's right knee disability may also be rated under 
Diagnostic Code 5257 given the November 1997 service medical 
notations finding right knee laxity.  Further, disabilities 
rated under Diagnostic Codes 5013 through 5024 are to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis, with the exception of gout which is 
to be rated under Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5014, 5022 (1999). 

Since Diagnostic Code (DC) 5257 is not predicated on loss of 
range of motion, §§ 4.40 and 4.45 with respect to pain do not 
apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the 
VA General Counsel has held that an appellant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  
For a knee disorder already rated under DC 5257, a veteran 
would have additional disability justifying a separate rating 
if there was limitation of motion under DC 5260 or DC 5261.  
In this regard, the General Counsel stated that there would 
be no additional disability based on limitation of motion if 
the claimant did not at least meet the criteria for a zero- 
percent rating under DC 5260 or DC 5261.

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. § 
4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  See VAOPGCPREC 9-98.

With respect to the musculoskeletal system, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see also VAOPGCPREC 36-97.

After a preliminary review of the evidence, the Board notes 
that no x-rays of the veteran's service-connected right and 
left legs were taken at the time of the October 1997 VA 
examination.  Ranges of motion of the legs and specifically, 
the right knee were not reported.  Further, the October 1997 
VA examination report also fails to include any comments 
regarding any additional functional loss due to pain or 
weakness caused by the residuals of right knee arthroscopy, 
shin splints of the right leg, and shin splints of the left 
leg.  The Board finds that the October 1997 examination fails 
to contain sufficient information which would allow the Board 
to make a determination as to the current level of severity 
of the veteran's service-connected residuals of right knee 
arthroscopy, shin splints of the right leg, and shin splints 
of the left leg under the applicable rating criteria, as 
discussed above.  As such, the Board finds that the veteran 
should be afforded an additional VA examination in order to 
better determine the severity of these service-connected 
disabilities.  See 38 U.S.C.A. § 5107(a) (West 1991), Epps v. 
Gober, 126 F. 3d 1464 (1997).

As a final note, in reevaluating the service-connected 
disabilities at issue in this case, the RO should consider 
the recent case of Fenderson v. West, 12 Vet. App. 119 (1999) 
(holding that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran 
and obtain information regarding VA 
treatment records relating to treatment 
of any of the disabilities at issue in 
this case and any private treatment 
records for treatment of any service-
connected disability received by the 
veteran from 1998 through the present.  
A specific request should be made by the 
RO for the report of a February 12, 
1999, VA examination of the veteran.  
Any other VA treatment records relating 
to treatment of any of the disabilities 
at issue in this case, or private 
treatment records relating to treatment 
of any of the service-connected 
disabilities at issue identified by the 
veteran should be obtained and 
associated with the record on appeal.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to ascertain the nature and severity of 
the his residuals of right knee 
arthroscopy, and shin splints of the 
right leg and left leg.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should review all pertinent records in 
the veteran's claims file, including the 
October 1997 VA examination report, and 
a copy of this REMAND prior to the 
examination.  All clinical 
manifestations of the service-connected 
disabilities at issue should be noted.  
If the veteran's service-connected 
disabilities are affected by other 
nonservice-connected disorders, the 
examiner should render an opinion as to 
whether it is possible to separate out 
the functional impairment caused by 
service-connected disability from the 
functional impairment caused by the 
other nonservice-connected disorders.  
In addition, the examiner should 
quantify the degree of the veteran's 
impairment in terms of the nomenclature 
set forth in the applicable rating 
criteria.  Furthermore, the examiner 
should comment with respect to any 
functional loss due to pain or weakness 
related to the service-connected 
disabilities, as required by 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  Finally, 
the report of examination should provide 
the complete rationale on which the 
opinions are based.  

3.  The RO should review the above 
requested development to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, immediate 
corrective action shall be taken.

4.  The RO should readjudicate the issues 
of service connection for a right ankle 
disorder and service connection for a 
left ankle disorder in light of the 
additional evidence received.  The RO 
should also readjudicate the issues of 
the determination of proper initial 
ratings for the residuals of right knee 
arthroscopy, shin splints of the right 
leg, and shin splints of the left leg, 
taking into consideration the procedures 
outlined in 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); and Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 

remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 



